DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to the amendment filed 04/01/2021. Claims 1-20 are pending with claims 2 and 7-20 withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 3 and 4 recite the limitation “a secondary lock” however the original disclosure is silent to any “secondary lock”. The specification in paragraph [0025] discloses that a lock (170) is in 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zabbatino (US PG Pub. 2012/0209763) in view of McCann (US PG Pub. 2010/0154452), Sherlock (US PG Pub. 2012/0144856) and Doberstein et al. (US PG Pub. 2008/0130203).
Regarding claim 1, Zabbatino discloses a compartmented refrigeration system, comprising: a housing (housing of refrigerator R1, Fig. 1) with an access door (D1) 
Alternatively, if Applicant is not convinced Zabbatino teaches a plurality of condenser coils, McCann teaches the known conventional vapor compression system including a compressor (24) and a plurality of condenser coils (50; paragraph 52) that allows the high pressure gas circulate and be cooled through the condenser in a space saving and efficient manner. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of Zabbatino to include a compressor and a plurality of condenser coils taught in the conventional vapor 
 Alternatively, if Applicant is not convinced Zabbatino teaches at least one expansion valve, Sherlock teaches the known conventional vapor compression system including a compressor (40) having an expansion valve (paragraph 73) connected with the condenser and evaporator coils that will provide expansion of the refrigerant exiting the condenser. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the refrigeration system of Zabbatino to have at least one expansion valve taught by Sherlock in order to utilize the known pressure reducing valve for reducing and controlling the pressure of the refrigerant before entering the evaporator to provide desired cooling with the known conventional vapor compression system.
Zabbatino is silent regarding a refrigeration controller disposed on a front face of the housing interior volume; the refrigeration controller accessible on a surface disposed outside of the plurality of compartments.
Doberstein discloses a compartmented refrigeration system having a refrigeration controller (160, Fig. 7) disposed on a front face of the housing interior volume (160 shown installed on a front face of the housing interior volume, Fig. 7); the refrigeration controller accessible on a surface disposed outside of the plurality of compartments (160 shown at the top along the front of the housing being accessible on a surface disposed outside of the plurality of compartments) that provides control of the refrigeration system that is readily accessible and visible to the user (paragraph 7). Therefore, it would have been obvious to one of ordinary skill in the art at the time of 
Regarding claim 3, Zabbatino as modified discloses the compartmented refrigeration system of claim 1, and further teaches each of the compartment access doors further comprises a keypad (14, Fig. 1 and 254, Fig. 4) in operable connection with a secondary lock (pushbutton locks may be installed with any of the embodiments; paragraph 31). 
Regarding claim 5, Zabbatino as modified discloses the compartmented refrigeration system of claim 1, and Doberstein further teaches the refrigeration controller is a digital controller (160 including control board 164 with electronic display 176).
Regarding claim 6, Zabbatino as modified discloses the compartmented refrigeration system of claim 1, and Doberstein further teaches wherein the refrigeration controller (160) is a manual controller (controller can be manually adjusted via 170, 172).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zabbatino (US PG Pub. 2012/0209763) in view of McCann (US PG Pub. 2010/0154452), Sherlock (US PG Pub. 2012/0144856) and Doberstein et al. (US PG Pub. 2008/0130203), further in view of Olson (US PG Pub. 2013/0111936).
Regarding claim 4, Zabbatino as modified discloses the compartmented refrigeration system of claim 1, but does not explicitly teach wherein each of the compartment access doors further comprises a fingerprint scanner in operable connection with a secondary lock.
Olson teaches a compartmented refrigeration system (6, Fig. 2) having a locking interface at each of the compartments that comprises a fingerprint scanner in operable connection with the lock being one of many known types locks that can be used to provide secure access to the refrigerated compartment and multiple locking systems can be incorporated in the same embodiment (paragraph 50). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the compartmented refrigeration system of Zabbatino to have each of the compartment access doors further comprises a fingerprint scanner in operable connection with a secondary lock taught by Olson in order to substitute known locking arrangements allowing secure access to each compartment.
Response to Arguments
Applicant's arguments filed 04/01/2021 have been fully considered but they are not persuasive. Applicant argues none of the prior art cited teach or suggest "each compartment of the plurality of compartments [being] rigidly affixed to the housing [and] defining a closed volume" in addition to "the refrigeration controller [being] accessible on a surface disposed outside of the plurality of compartments" of amended claim 1. This is not found persuasive because as discussed in the rejection above, Zabbatino discloses a plurality of compartments (12) defined within the housing interior volume; each compartment of the plurality of compartments rigidly affixed to the housing .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296.  The examiner can normally be reached on M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763